Citation Nr: 1437427	
Decision Date: 08/21/14    Archive Date: 08/27/14

DOCKET NO.  09-22 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for left ear disability other than already service-connected hearing loss disability and tinnitus as secondary to perforated ear drum.  

2.  Entitlement to service connection for a right ear disability to include hearing loss.

3.  Entitlement to a compensable rating for a right hernia disability. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran and his spouse

ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1970 to January 1972.  He also has confirmed service in the United States Army National Guard during various periods of inactive duty for training (INACDUTRA) and active duty for training (ACDUTRA).

This case comes before the Board of Veterans' Appeals (Board) on appeal of August 2007 and May 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

The Veteran later testified before the undersigned at an October 2012 Video Conference hearing.  The hearing transcript is of record. 

In June 2013 the Board remanded the case for further development by the originating agency.  In September 2013, the Board again remanded the case following a finding that the Veteran had not been properly notified of a VA examination.  The case has been returned to the Board for further appellate action.

The Board notes that the Veteran has been granted service connection for a left ear hearing loss disability and tinnitus; however, the record reflects other left ear disability that warrants consideration of a claim for left ear disability other than the already service-connected hearing loss and tinnitus.  Consequently, the Board has recharacterized the claim as reflected on the title page of this decision/remand.

The Board has reviewed the Veteran's electronic record prior to rendering a decision in this case.  The issues of right ear disability to include hearing loss and a right hernia disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's left ear chronic suppurative otitis media is at least as likely as not related to his service connected left ear disability, which includes a perforated left ear drum.


CONCLUSION OF LAW

The criteria for service connection for a left ear chronic suppurative otitis media have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA, 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The VCAA requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the evidence that is necessary in substantiating their claims, and provide notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006). 
 
Since the Board is granting the Veteran's appeals for left ear chronic suppurative otitis media and remanding the Veteran service connection claim for service connection for a right ear disability and claim for a compensable rating for a right hernia disability there is no need to discuss whether the Veteran has received sufficient notice or assistance with regard to these claims, given that any error would be harmless.

Service connection

Service connection may be established on a secondary basis for a disability which is proximately due to, or the result of, a service-connected disability.  38 C.F.R. § 3.310(a) (2013).  Secondary service connection may also be established for a disorder which is aggravated by a service-connected disability; compensation may be provided for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  See 38 C.F.R. § 3.310(b) (2013); Allen v. Brown, 8 Vet. App. 374 (1995).
 
In order to prevail on the issue of secondary service connection, the record must show: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); see also Allen, supra.

Merits

The Veteran is currently diagnosed with chronic suppurative otitis media as documented in VA treatment notes from November 2003 to June 2013.

The Veteran is currently service connected for left ear hearing loss because of a perforation of the left ear tympanic membrane.  The October 2013 VA audiologist in addressing the Veteran's left ear hearing loss  provided a positive nexus opinion establishing a connection between the Veteran's claimed chronic suppurative otitis media and his perforated left ear drum when he reported a in-service "documented perforation of the L ear tympanic membrane with otitis media."  The audiologist continues, "[h]earing loss is not related to noise exposure but to a middle ear disorder and chronic ear infections."  Considering the foregoing, the Board reasons that the Veteran's chronic suppurative otitis media is caused by his service connected and perforated left ear drum.  Therefore, the Board finds that service connection is warranted for the chronic suppurative otitis media, claimed as chronic ear infections. 


ORDER

Service connection for left ear chronic suppurative otitis media is granted.


REMAND

The Veteran has requested a travel board hearing regarding his claim for a compensable rating for a right hernia disability.  Regarding the Veteran right ear disability, the October 2013 VA examination did not substantially comply with the Board September 2013 remand.  Insofar that this examination was used as a basis to grant the Veteran's left ear hearing loss and subsequent grant for suppurative otitis media, the lack of substantial compliance was harmless.  However, in regards to the Veteran's service connection claim for a right ear disability the lack of substantial compliance requires correction because this claim was later denied.

Regarding the claim for a compensable rating for a right hernia disability, on his August 2013 substantive appeal (Form 9), the Veteran requested to appear at a hearing before the Board at a local VA office for his claim for an increased rating for a right hernia.  The requested hearing has not yet been scheduled.

A basic principle of veterans' law stipulates that the Board shall decide an appeal only after affording the claimant an opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2002). Pursuant to 38 C.F.R. § 20.700 (2013), a hearing on appeal before the Board will be granted if an appellant expresses a desire to appear in person.  In the present appeal, the Veteran has not withdrawn the request for a hearing before the Board at the local regional office. 

Regarding the Veteran's claim for service connection for a right ear disability, the September 2013 remand stated, "a VA examination by an ear, nose, and throat (ENT) specialist [was] in order to determine the nature and etiology of any hearing loss."  (Emphasis added).  The remand continues, "[a]n explanation should be provided if the examination cannot be conducted by an ENT specialist or if an appropriate medical specialist provides an adequate explanation as to why a specialist opinion is not necessary in this case."  The Board observes that the October 2013 VA examination was not conducted by an ENT specialist, but instead, was conducted by an audiologist without any explanation.  Where the remand orders of the Board or the Court are not complied with, the Board errs as a matter of law when it fails to ensure compliance, and further remand will be mandated.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1. Schedule the appellant for a hearing before a VLJ of the Board at the local regional office, following the procedures under 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.704 (2013), with respect to the claim for a compensable rating for a right hernia disability.

2.  Schedule the Veteran for a VA examination by an ear, nose, and throat (ENT) specialist in order to determine the nature and etiology of any right ear hearing loss and/or ear infections.  An explanation should be provided if the examination cannot be conducted by an ENT specialist or if an appropriate medical specialist provides an adequate explanation as to why a specialist opinion is not necessary in this case.

The claims file, including this remand, must be made available to the examiner for review, and the examination report must reflect that such review was accomplished.  All appropriate studies and tests should be conducted, and any consultations deemed necessary should be accomplished.

After reviewing the record and examining the Veteran, the examiner should address the following:

a. Whether it is at least as likely as not (a 50 percent probability or greater), that any current RIGHT EAR hearing loss is etiologically related to the Veteran's active military service, to include any in-service noise exposure.

b. Whether it is at least as likely as not (a 50 percent probability or greater), that any current RIGHT ear infections are etiologically related to the Veteran's active military service, to include any in-service noise exposure or documented in-service ear problems.

The examiner should also consider the fact that the Veteran is now service connected for left ear chronic suppurative otitis, and an August 2008 treatment note which states, "AD - TM intact, minimal moisture at TM but no evidence of OE; no obvious MEE but difficult to tell secondary to tympanosclerosis," and a June 2005 diagnosis of "otitis externa right."

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).
 
3.  Upon completion of the above, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case, provided an opportunity to respond and the case should thereafter be returned to the Board for further appellate consideration, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).    




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


